Case 2:07-cr-00053-DAK Document 164 Filed 05/10/21 PageID.1004 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH


UNITED STATES OF AMERICA,                                MEMORANDUM DECISION
                                                        AND ORDER ON MOTION FOR
                       Plaintiff,                      SENTENCE REDUCTION UNDER
                                                           18 U.S.C. § 3582(C)(1)(A)
v.
                                                               Case No. 2:07-CR-53-DAK
WILLIAM HARRISON,
                                                                Judge Dale A. Kimball
                       Defendant.


       This matter is before the court on Defendant’s Motion for Compassionate Release under

the First Step Act, 18 U.S.C. § 3582(c)(1)(A). Defendant requests that the court release him

immediately or reduce his sentence from 35 years to 20 years. Defendant filed a pro se motion

which was then supplemented by appointed counsel. Pursuant to General Order 20-019, the

United States filed an opposition to Defendant’s motion, and the United States Probation Office

filed a recommendation that the court deny the motion. Defendant then filed a reply in support

of his motion. The court considers the motion fully briefed.

       Defendant was indicted on three counts of Armed Bank Robbery and three counts of

discharging a firearm during a crime of violence. Pursuant to a plea agreement, Defendant pled

guilty to two counts of discharging a firearm during a crime of violence. On June 2, 2009, this

court sentenced Defendant to ten years on Count 4 and a consecutive twenty-five years on Count

5, as mandated by 18 U.S.C. § 924(c). Defendant has served approximately 14 years of his 35-

year sentence. According to the U.S. Probation Office, Defendant’s projected release date is

December 11, 2036.
Case 2:07-cr-00053-DAK Document 164 Filed 05/10/21 PageID.1005 Page 2 of 6




        “Federal Courts are forbidden, as a general matter, to modify a term of imprisonment

once it has been imposed, but th[at] rule of finality is subject to a few narrow exceptions.”

Freeman v. United States, 564 U.S. 522, 526 (2011). One exception is contained in 18 U.S.C. §

3582(c)(1). The First Step Act modified § 3582(c)(1)(A) to allow a federal prisoner to file a

motion directly with the court to reduce the defendant’s term of imprisonment after the defendant

has exhausted administrative remedies with the Bureau of Prisons (“BOP”). United States v.

Willis, 382 F. Supp. 3d 1185, 1187 (D.N.M. 2019). In this case, the United States does not

dispute that Defendant meets the exhaustion requirement.

        Under § 3582(c)(1)(A), a court may reduce the term of imprisonment, after considering

the factors set forth in section 3553(a) to the extent that they are applicable, if it finds that

“extraordinary and compelling reasons warrant such a reduction; and . . . such a reduction is

consistent with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A)(i). Based on the plain language of this statute, the Tenth Circuit adopted a three-

step test for granting a motion for reduction of sentence: “(1) the district finds that extraordinary

and compelling reasons warrant such a reduction; (2) the district court finds that such a reduction

is consistent with applicable policy statements issued by the Sentencing Commission; and (3) the

district court considers the factors set forth in § 3553(a), to the extent that they are applicable.”

United States v. Maumau, No. 20-4056, 2021 WL 1217855. *7 (10th Cir. Apr. 1, 2021).

        Defendant argues that there are extraordinary and compelling reasons for a reduction in

his sentence based on a change in the law with respect to § 924(c) under the First Step Act and

his health concerns. When Defendant was charged with and sentenced for that crime, § 924(c)

required a minimum mandatory of either 5, 7, or 10 years of imprisonment depending on what

the defendant did with the gun. For every § 924(c) offense that came after that, the law required



                                                    2
Case 2:07-cr-00053-DAK Document 164 Filed 05/10/21 PageID.1006 Page 3 of 6




a consecutive 25-year sentence. Under the First Step Act, Congress changed the statute so that

the 25-year mandatory sentence only applies if a person recidivates. Thus, a 25-year minimum

mandatory sentence would not be applied to subsequent counts in the same case, as it was in

Defendant’s case. If Defendant had been sentenced under the present law, he would have faced a

minimum mandatory sentence of 20 years for the two counts he pled guilty to, not 35 years. The

minimum mandatory sentence for all three counts of discharging his weapon during three bank

robberies would now be 30 years, 5 years less than Defendant’s sentence for two counts.

       The First Step Act’s sentencing adjustments to § 924(c) were not made retroactive. The

retroactivity of a statutory provision is a determination made by Congress. Dorsey v. United

States, 567 U.S. 260, 274 (2012). In making the changes to § 924(c), Congress specifically

addressed which cases the change would apply to: “This section, and the amendments made by

this section, shall apply to any offense that was committed before the date of enactment of this

Act, if a sentence for the offense has not been imposed as of such date of enactment.”

       Defendant contends that this lack of retroactivity is irrelevant if the court finds the change

in the law combined with other factors to be a compelling and extraordinary basis for purposes of

compassionate release. While Congress did not afford retroactive relief to all Defendants with

stacked § 924(c) sentences, it did not “prohibit district courts, on an individualized, case-by-case

basis, from granting sentence reductions under § 3582(c)(1)(A)(i) to some of those defendants.”

Unted States v. McGee, No. 20-5047, 2021 WL 1168980, *9 (10th Cir. Mar. 29, 2021).

       In United States v. Maumau, No. 20-4056, 2021 WL 1217855, *9 (10th Cir. Apr. 1,

2021), the Tenth Circuit held that “district courts, in applying the first part of § 3582(c)(10(A)’s

statutory test, have the authority to determine for themselves what constitutes ‘extraordinary and

compelling reasons,’ but that this authority is effectively circumscribed by the second part of the



                                                  3
Case 2:07-cr-00053-DAK Document 164 Filed 05/10/21 PageID.1007 Page 4 of 6




statutory test, i.e., the requirement that a district court find that a reduction is consistent with

applicable policy statements issued by the Sentencing Commission pursuant to §§ 994(a)(2)(C)

and (t).” The Sentencing Commission has not issued a policy statement in response to the First

Step Act’s provision allowing Defendants to bring a motion for sentencing reduction directly

with the court and the policy statement applicable to motions brought by the BOP is not

applicable to direct motions. Maumau, 2021 WL 1217855, at *11-12. Therefore, the Sentencing

Commission’s current policy statement does not “constrain district courts’ discretion to consider

whether any reasons are extraordinary and compelling.” Id. at *12.

        Although there currently appears to be little constraining district courts from reducing

pre-First Step Act mandatory sentences, in McGee, the Tenth Circuit explained that the fact that

a defendant is serving a pre-First Step Act sentence—in that case a mandatory life sentence—

“cannot, standing alone, serve as the basis for a sentence reduction under § 3582(c)(1)(A)(i).”

2021 WL 1168980, at *10. The court concluded “that it can only be the combination of such a

sentence and a defendant’s unique circumstances that constitute ‘extraordinary and compelling

reasons’ for purposes of § 3582(c)(1)(A)(i).” Id.

        In Maumau, the Tenth Circuit upheld the district court’s reduction of the defendant’s

stacked § 924(c) sentences because the district court’s “finding of ‘extraordinary and compelling

reasons’ was based on its individualized review of all the circumstances of Maumau’s case and

its conclusion ‘that a combination of factors’ warranted relief.” Id. at *12. The combination of

factors included Maumau’s young age and lack of criminal history at the time of’sentencing, the

“incredible” length of his stacked mandatory sentences under § 924(c); his sentence in relation to

his co-defendants’ sentences, the First Step Act’s elimination of sentence-stacking under §

924(c); and the fact that Maumau would not face such a long sentence today. Id. at *4-5, 12.



                                                    4
    Case 2:07-cr-00053-DAK Document 164 Filed 05/10/21 PageID.1008 Page 5 of 6




         In this case, Defendant asserts that a combination of factors presents extraordinary and

compelling circumstances for a sentence reduction, and the court agrees. Defendant’s stacked

sentence nearly doubled what his sentence would be today under the First Step Act’s changes to

§ 924(c)—35 to 20 years. His sentence is nearly three times longer than his co-defendant’s—35

years to 13 years. In addition, Defendant already suffers from chronic health conditions and he

will be 70 years old when he is released under his current sentence. As in Maumau, the court

concludes that Defendant’s combination of age and sentencing factors demonstrate extraordinary

and compelling circumstances for a sentence reduction.1

         The court further finds that the § 3553(a) factors support a reduction of Defendant’s

sentence to 22 years. Although Defendant would face 30 years for discharging a weapon in

connection with three bank robberies under the First Step Act changes to § 924(c), Defendant

admitted to the crimes and pled guilty. As part of a plea bargain, Defendant would likely receive

a sentence less than 30 years. As before, it is likely that Defendant would have bargained for a

plea to two counts, which would put his sentence somewhere between 20 to 25 years. This

length of sentence is substantial and provides adequate deterrence. Defendant has had a lot of

prior offenses, but most are misdemeanors or drug possession. While he discharged his weapon

during the course of the bank robberies, he fired into the ceiling and did not threaten anyone



1
  Defendant also seeks immediate release based on his health concerns and the risk of
contracting Covid-19 in his facility. However, the court has repeatedly ruled that the Covid-19
pandemic alone is not a basis for compassionate release. Defendant has not identified a
condition that would make him especially susceptible to a serious case of Covid-19.
Additionally, after initial flare-ups at some facilities, BOP instituted measures that have limited
the spread of the virus. As of the date of this Order, Defendant’s facility, Yazoo City Medium
FCI, has no active case of Covid-19 among inmates. BOP is also in the process of vaccinating
inmates, having already administered over 165,000 vaccines to its 127,000 inmates. With
continued rollout of the vaccines, the inmate population will obtain greater protection from the
virus. Accordingly, the court finds no basis for an immediate compassionate release based on
the Covid-19 pandemic.

                                                  5
Case 2:07-cr-00053-DAK Document 164 Filed 05/10/21 PageID.1009 Page 6 of 6




individually or appear to want to hurt anyone. Moreover, a 22-year sentence is an adequate

amount of time for rehabilitation. Defendant has a fairly clean record in custody and he has

afforded himself of many educational and training opportunities. He has also completed every

BOP drug program that is available to him and been employed during most of his incarceration.

The court is well aware that someone in their sixties can still commit crime and pose a threat to

the community. But the court also sees value in allowing Defendant to be released at an age

when he can still find employment and work to provide for himself and save for retirement. The

court concludes that the § 3553(a) factors support a 22-year sentence.

       With the reduction of his sentence to 22 years, Defendant will likely be eligible for

release to a half-way house in 2025 and full release in 2026. This timeframe allows BOP to plan

for his release in an orderly fashion and gives Defendant the opportunity to plan as well.

Because of his lack of family connections, Defendant will be well served by spending time in a

halfway house. The court will maintain the same length and conditions of supervised release

imposed in Defendant’s initial sentence.

                                             CONCLUSION

       Based on the above reasoning, Defendant’s Motion for Compassionate Release under 18

U.S.C. § 3582(c)(1)(A) [ECF No. 116] is GRANTED IN PART AND DENIED IN PART. The

court reduces Defendant’s previously imposed sentence of 35 years to 22 years. Defendant’s

previously imposed conditions of supervised release are unchanged.

       Dated this 10th day of May, 2021.

                                             BY THE COURT:


                                             ____________________________________
                                             DALE A. KIMBALL
                                             United States District Judge


                                                 6
